Citation Nr: 1617872	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967, January 1968 to April 1976, and April 1980 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in May 2015, when it was remanded for additional development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hypertension was compensably disabling within a year of separation from active service; that there is a nexus between a current diagnosis of hypertension and the Veteran's active service; or that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in, or aggravated by, active service; was not caused or aggravated by a service-connected disability; and may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the Veteran's claim for additional development.  The Board remanded the claim in May 2015 to obtain an addendum medical opinion, as the Board found that the September 2011 VA examiner failed to provide an adequate medical opinion.  Specifically, the VA examiner failed to address whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  Additionally, the AOJ was instructed to obtain any outstanding medical treatment records.  

As will be explained further below, the RO has obtained adequately identified and available treatment records.  Additionally, in July 2015, the VA examiner rendered a supplemental medical opinion pursuant to the Board's May 2015 remand directive.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

	Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The RO provided pre-adjudication VCAA notice, by letter, in January 2011.  In pertinent part, this letter notified the Veteran of the evidence needed to substantiate his service connection claim, as well as the information and evidence that must be submitted by the Veteran, the information and evidence that would be obtained by VA, and the provisions for disability ratings and for the effective date of claims.  Therefore, the Board finds that VA has fulfilled its duty to notify the Veteran.  

	Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Board finds that all appropriate attempts have been made to obtain private medical treatment records.  The Board observes that private medical records associated with the Veteran's claims file include records from the HealthFirst Medical Group dating from May 1995 to January 2011.  In July 2015, following the Board's May 2015 remand, the RO sent the Veteran a letter that, in pertinent part, requested additional evidence.  The letter specifically asked the Veteran to identify all VA and non-VA clinicians who had treated him for his hypertension since separation from service, and it enclosed a VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information.  To date, the Veteran has not responded to the July 2015 letter.  As such, the Veteran has neither adequately identified any outstanding private medical records nor authorized the VA to obtain any such records.  Given the facts noted above, the Board finds that the RO made reasonable efforts to obtain adequately identified private treatment records, and no further efforts are required for the VA to comply with its duty to assist.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that the VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with the VA in developing evidence to support a claim).  

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In September 2011, the Veteran was afforded a VA hypertension examination.  The VA examiner reviewed the Veteran's claims file, conducted an examination of the Veteran, and provided an etiology opinion regarding the Veteran's hypertension, including an opinion as to whether the Veteran's hypertension was caused by his service-connected diabetes mellitus.  In its May 2015 remand, the Board found that the medical opinion was inadequate, as it failed to address whether the Veteran's hypertension was aggravated by his diabetes mellitus; as such, the claim was remanded for a supplemental medical opinion.  A supplemental medical opinion was obtained in July 2015.  Moreover, the opinion is thorough and fully adequate; the examiner addressed the Veteran's contentions, considered medical literature submitted by the Veteran, and included sufficient rationale to support his opinion.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As there is no indication of any outstanding relevant evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In general, to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within 1 year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background 

The Veteran is seeking service connection for hypertension.  As set forth in statements dated in January 2011, November 2012, and July 2013, the Veteran contends that his service-connected diabetes mellitus caused his hypertension.  

In a June 1964 report of medical history on entrance into service, the Veteran denied a history of high blood pressure.  There were no noted defects in the Veteran's June 1964 report of medical examination; he was clinically evaluated as normal, and his blood pressure was measured at 120/64.  

The Veteran denied a history of high blood pressure in a June 1967 report of medical history.  According to the June 1967 report of medical examination, the Veteran was clinically evaluated as normal.  His blood pressure was measured at 130/80, and there were no noted defects.  

In a November 1967 report of medical history, the Veteran denied a history of high blood pressure.  There were no noted defects in the November 1967 report of medical examination.  The Veteran was clinically evaluated as normal, and his blood pressure was measured at 138/88.  

In October 1975, the Veteran reported to the emergency room at a U.S. Air Force Base Hospital.  The Veteran's blood pressure was measured several times during this visit as follows: 180/90, 148/92, 152/108, 154/104, and 152/102.  There are no other notations regarding the Veteran's blood pressure.  There is a notation that the Veteran had a seizure while at the emergency room, and the impression was hyperventilation syndrome.  

A March 1977 report of medical examination provides that aside from a mild myopia defect, the Veteran was clinically evaluated as normal.  His blood pressure was measured at 120/86.  

In a March 1981 report of medical examination, the Veteran was clinically evaluated as normal, with the exception of bruising at the right lower leg and defective vision.  The Veteran's blood pressure was measured at 130/76.  

A May 1986 report of medical examination provides that the Veteran was clinically evaluated as normal, with the exception of an identifying body mark at the right hip and defective near vision.  

A January 1987 emergency care treatment report provides that the Veteran complained of an episode involving a flushed face, elevated pulse rate, and lightheadedness.  On physical examination, the Veteran's blood pressure was measured at 128/94.  The physician's assessment was viral illness.  

In an April 1987 report of medical history, the Veteran indicated that he had a history of high blood pressure.  The examining physician noted that the Veteran claimed to have had high blood pressure on several occasions in the past, but no treatment was required.  The Veteran's blood pressure was noted as being within normal limits, NCNS, which presumably means, "no complications, no sequelae."  See Neil M. Davis, Medical Abbreviations 223 (15th ed. 2011) (defining "NCNS").  In an April 1987 report of medical examination, the Veteran was clinically evaluated as normal, except for a surgical scar at his chest and a noted vision defect.  His blood pressure was measured at 122/74.  

Following service, the Veteran's blood pressure, measured at 148/100, was noted as elevated in a May 1995 private treatment record from the HealthFirst Medical Group (HealthFirst).  Additionally, the treatment record provides that the Veteran has a family history of elevated blood pressure.  The physician's impression was acute bronchitis; consider mycoplasma in a cigarette smoker.  The treatment plan included monitoring the Veteran's blood pressure and stopping smoking.  An October 1995 treatment record notes that the Veteran had a regular cardiovascular rate and rhythm.  

At a September 2003 private treatment from HealthFirst for an upper respiratory infection, the Veteran's blood pressure, which was measured at 159/100, was noted as elevated.  A December 2004 treatment record includes a blood pressure measurement of 124/68.  In a January 2005 treatment record, the Veteran's blood pressure was measured at 122/68.  

According to an August 1, 2008 private treatment record from HealthFirst, the Veteran complained of a possible irregular heartbeat.  The Veteran's blood pressure was measured at 148/96.  The Veteran's cardiovascular system was noted as normal on physical examination; however, the physician's assessment included hypertension.  The treatment record notes that the Veteran was not diabetic.  August 7 and 22, 2008 treatment records continue to include hypertension as an assessment; the Veteran's blood pressure was measured at 148/72 and 142/86, respectively.  

A February 2009 private treatment record from HealthFirst notes that the Veteran was newly diabetic; additionally, hypertension continued to be listed as an assessment.  The Veteran's blood pressure was measured at 122/72.  Private treatment records dating from September 2009 to December 2010 continue to include hypertension in the list of assessments.  

A September 2009 VA diabetes examination includes a diagnosis of essential hypertension.  The Veteran's blood pressure was measured at 158/82.  According to the examination report, the Veteran had no complications due to hypertension.  

A September 2010 letter from the Veteran's private physician at HealthFirst provides that the Veteran was diagnosed with diabetes and hypertension in August 2008 and that he was receiving regular follow-up treatment and was well-controlled on medication.  

The Veteran was afforded a VA examination in September 2011.  The examination report notes that the Veteran's service treatment records revealed a history of fluctuating blood pressure readings, with several episodes of what appeared to be elevated readings.  However, as noted by the examiner, no diagnosis of hypertension was ever rendered while in service.  According to the examination report, the Veteran's blood pressure was controlled by medication and was measured at 120/75, 118/78, and 120/76.  There was no history of stroke or renal dysfunction.  His laboratory work indicated normal renal function.

The examiner opined that it was less likely than not that the Veteran's hypertension was caused by his service-connected diabetes.  As noted by the examiner, standard medical literature, such as Harrison's Principles of Internal Medicine, provide that diabetes does not cause hypertension in a patient with normal renal function.  Therefore, it was unlikely that the Veteran's hypertension was caused by his service-connected diabetes.  

The examiner also opined that it was less likely than not that the Veteran's hypertension manifested in, or was otherwise directly related to, his active service.  The examiner acknowledged the Veteran's in-service elevated blood pressure readings, but he nevertheless concluded that these were not likely an early manifestation of hypertension.  Citing to the Joint National Committee, the examiner provided that a hypertension diagnosis is based on the average of 2 or more properly-measured readings, at each of 2 or more visits after an initial screen, of a systolic value greater than 140 over a diastolic value greater than 90.  The examiner provided that according to the Veteran's service treatment records, he did not satisfy the criteria necessary for a hypertension diagnosis while in active service, therefore, it is unlikely that his hypertension was caused by his active service.  

As set forth in his November 2012 notice of disagreement and July 2013 VA Form 9, the Veteran argues that the VA examiner relied on outdated medical theories in rendering his opinion.  Specifically, the Veteran asserts that the examiner incorrectly relied on the Veteran's normal renal function to support his opinion that the Veteran's diabetes neither caused nor aggravated his hypertension.  According to the Veteran, abnormal renal function may not occur for years, and in some cases, not at all.  In support of his argument, the Veteran submitted materials from the World Health Organization, Medscape.org, Diabetesspecialist.com, and a medical journal entitled European Cardiovascular Disease.  These materials, in pertinent part, discuss the possible relationship between hypertension and diabetes.  The article in European Cardiovascular Disease notes that diabetes is known to be associated with hypertension and provides that approximately 25 to 47 percent of individuals with hypertension have insulin resistance or impaired glucose tolerance.  As noted in the World Health Organization Report, close to 60 percent of patients with diabetes are known to have hypertension, and the Medscape.org article estimates that approximately 75 percent of diabetic patients will develop hypertension if they live long enough.  

An addendum medical opinion was obtained in July 2015.  The examiner acknowledged the Veteran's assertions that diabetes is often associated with hypertension, and that hypertension frequently develops along with diabetes.  The examiner conceded that diabetes and hypertension are frequently comorbid.  The examiner provided that the relationship between diabetes and hypertension has been extensively discussed in current medical literature, and the consensus medical opinion is that hypertension, in the large majority of cases, is "essential" or primary hypertension, and is not commonly secondary to other medical conditions.  Citing to Harrison's Principles of Internal Medicine, the examiner noted that 80 to 95 percent of hypertensive patients are diagnosed as having "essential" hypertension and that a specific underlying disorder causing the elevation of blood pressure can be identified in the remaining 5 to 20 percent of patients.  The examiner added that diabetes is not listed as a secondary cause of systolic and diastolic hypertension and that the reference indicates that diabetes does not cause hypertension in a patient with normal renal function.  The examiner noted that because the Veteran's renal function was normal, it is unlikely that his diabetes has caused or aggravated his hypertension.  According to the examiner, it is most likely that the Veteran has essential or primary hypertension.  

The examiner also added that his etiology opinion regarding direct service connection remained unchanged from the September 2011 VA examination report, namely, that it is unlikely that the Veteran's hypertension was caused by his active service.  



	Analysis

Given the Veteran's treatment records showing a diagnosis of hypertension since 2008, the required element of a current disability is met.  See Shedden, 381 F.3d at 1167.  However, in general, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  See Shedden, 381 F.3d at 1167; see also 38 C.F.R. § 3.310(a)-(b).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's hypertension is not warranted.  

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause(s) of hypertension, a disease involving the vascular system, is beyond the scope of lay observation.  See id.  Thus, a determination as to the etiology of the Veteran's hypertension is not susceptible of lay opinion and requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his hypertension disability.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  

With respect to establishing service connection on a secondary basis, the weight of the evidence of record is against a finding that the Veteran's hypertension was caused, or aggravated, by his service-connected diabetes mellitus.  

Although the Veteran has maintained that his hypertension is the result of his service-connected diabetes mellitus, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the September 2011 VA examination report and July 2015 VA medical opinion, taken as a whole, offer the strongest and most persuasive evidence regarding the etiology of the Veteran's hypertension.  

As set forth above, the September 2011 and July 2015 VA examiner opined that the Veteran's hypertension was neither caused nor aggravated by his service-connected diabetes mellitus.  To support his opinion, the VA examiner stressed that because the Veteran had normal renal function, it was unlikely that his hypertension was caused or aggravated by his diabetes mellitus.  According to the examiner, diabetes does not cause hypertension in a patient with normal renal function.  The examiner also maintained that the Veteran most likely had essential, or primary, hypertension.  According to the examiner, the general medical consensus is that, in the large majority of cases, hypertension is essential hypertension and is not commonly secondary to other medical conditions.  The Board observes that according to the September 2009 VA diabetes examination, the Veteran's diagnosis is listed as essential hypertension.  

The Board acknowledges the Veteran's argument that the VA examiner incorrectly relied on outdated medical theories in rendering his opinion.  However, as a lay witness, matters concerning the relevancy of medical sources and the etiology of hypertension, are beyond the Veteran's purview.  As such, the Board affords limited probative value to the Veteran's argument that the examiner relied on outdated medical theories in rendering his opinion.  Based on a review of the July 2015 VA medical opinion, the VA examiner considered the medical sources that were submitted by the Veteran and acknowledged that diabetes and hypertension are often comorbid.  This is consistent with the materials that the Veteran offered in support of his claim; for instance, the World Health Organization Report provides that close to 60 percent of diabetic patients are known to have hypertension.  However, as the July 2015 VA medical opinion provides, while diabetes and hypertension are often comorbid, hypertension is not commonly secondary to other medical conditions, including diabetes mellitus.  Thus, notwithstanding the Veteran's argument, based on the examiner's discussion of the Veteran's medical history and relevant medical literature, the examiner offered adequate explanations to support his opinion that the Veteran's hypertension is less likely than not related to his service-connected diabetes mellitus.  As such, entitlement to service connection on a secondary basis is not warranted.  

The Veteran has consistently maintained that his hypertension is the result of his service-connected diabetes.  Nevertheless, even where service connection is not warranted on a secondary basis, service connection may still be granted if the evidence establishes that the disability was incurred during active service.  See Shedden, 381 F.3d at 1167.  

Here, the weight of the evidence of record is also against a finding that the Veteran's hypertension initially manifested in, or is otherwise etiologically related to, his active service.  As noted in the September 2011 VA examination report, although the Veteran's service treatment records may indicate several episodes of elevated blood pressure readings, no diagnosis of hypertension was ever rendered during the Veteran's periods of active service.  The VA examiner also added that the Veteran did not meet the diagnostic criteria for hypertension during active service, namely, the average of 2 or more properly properly measured readings of a systolic value greater than 140 over a diastolic value greater than 90 subsequent to an initial screening showing such levels.  Instead, the record reflects that the Veteran was first diagnosed with hypertension in August 2008, over 20 years after his separation from active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).  In addition to the passage of time between the Veteran's active service and his diagnosis of hypertension, there is no competent evidence or opinion suggesting that there exists a medical nexus between the Veteran's current hypertension and his active service.  Thus, entitlement to service connection is not warranted on a direct basis.  

Finally, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within 1 year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  In this instance, however, service connection for hypertension on a presumptive basis is not warranted, as the record does not show evidence of hypertension manifesting within 1 year of the Veteran's separation from active service.  

In summary, the competent medical opinions of record do not support a finding that the Veteran's service-connected diabetes mellitus caused, or aggravated, his hypertension.  Additionally, there is no competent medical opinion suggesting that there exists a medical nexus between the Veteran's hypertension and active duty service.  Accordingly, the weight of the evidence is against a finding that the Veteran's hypertension is caused by, or otherwise etiologically related to, his active service, to include his service-connected diabetes mellitus.  Additionally, presumptive service connection for the Veteran's hypertension is not warranted, as the evidence of record fails to establish that the Veteran's disability manifested to a compensable degree within 1 year of his separation from service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension, to include as due to service-connected diabetes mellitus, is denied.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


